Citation Nr: 0013717	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  87-43 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for sarcoidosis.

4.  Entitlement to service connection for ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1963 
to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1987 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claims.  

After the 1987 rating decision, the appellant submitted a 
notice of disagreement in November 1987 and a substantive 
appeal in December 1987.  Although he perfected his appeal as 
to the 1987 rating decision, administrative error prevented 
his appeal from being forwarded to the Board in a timely 
fashion.  This error was discovered after he again filed 
these claims in 1997.  By memorandum dated in April 2000, the 
Vice Chairman of the Board ruled favorably on the motion from 
the appellant's representative to advance this case on the 
docket because of administrative error that resulted in 
significant delay in docketing the appeal.  See 38 C.F.R. 
§ 20.900(c) (1999).

In December 1998, the appellant submitted additional evidence 
to the Board.  As his representative has waived the RO's 
consideration of this evidence, the case need not be remanded 
to the RO for consideration and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1999).


FINDINGS OF FACT

1.  The appellant is currently being treated for a back 
condition and bronchitis.

2.  Neither the appellant's back condition nor his bronchitis 
is shown to be related to disease or injury incurred during 
service.

3.  The appellant's claims for service connection for a back 
disorder and for bronchitis are not plausible.

4.  The appellant's sarcoidosis and ulcer disease clearly and 
unmistakably existed prior to entry into service, are not the 
result of disease or injury in service, and did not increase 
in severity during service.  


CONCLUSIONS OF LAW

1.  The claims for service connection for a back condition 
and bronchitis are not well grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107 (West 1991).

2.  The appellant's sarcoidosis and ulcer disease clearly and 
unmistakably preexisted his entry into active military 
service.  38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).

3.  The appellant's sarcoidosis and ulcer disease were not 
aggravated by his active military service, and service 
connection is therefore not warranted.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, and 1153 (West 1991); 38 C.F.R. §§ 3.304 
and 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of:  (1) the appellant's contentions, including 
testimony presented in 1998; (2) his service medical records; 
(3) the reports of VA examinations conducted in 1987 and 
1988; (4) private medical records from Redmond Park Hospital, 
Floyd Medical Center, Sam Howell Memorial Hospital, Talmadge 
Memorial Hospital, and Doctors Nelson Dobles, James Collins, 
J. Paul Ferguson, H. Harris Pittman, John Tate, Keith 
Quattlebaum, and William Allen; (5) a lay statement from 
A.Z.; and (6) VA records for outpatient treatment in 1987.  
The evidence pertinent to each issue is discussed below. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  However, the presumption of soundness can 
be rebutted by clear and unmistakable evidence that a 
disorder existed prior to entry into service.  38 U.S.C.A. 
§§ 1111 and 1132 (West 1991); 38 C.F.R. § 3.304(b) (1999).

A.  Back condition

There is no evidence showing that the appellant had a back 
disorder prior to his entry into service.  He currently has a 
back condition, most recently diagnosed as degenerative disc 
disease, and he is status post two back surgeries for 
herniated discs.  Therefore, there is sufficient evidence of 
a current disability, and the first element of a well-
grounded claim has been satisfied.

The appellant's service medical records show treatment for 
complaints of low back pain in November 1964.  He also 
complained of recurrent low back pain upon separation from 
service in 1966.  The appellant maintains that he injured his 
back during service when lifting heavy objects, and his 
statements are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  He has also 
submitted a lay statement corroborating the in-service back 
injury.  Therefore, there is sufficient evidence of 
incurrence of a disease or injury during service, and the 
second element of a well-grounded claim has been satisfied.  

Even accepting that the appellant experienced low back pain 
during service, incurrence of a chronic disorder in service 
is not factually shown.  His service medical records do not 
show diagnosis of a chronic back disorder, and there is no 
competent evidence from which the Board can conclude that 
such a disorder was, in fact, present during service.  The 
only in-service diagnosis was low back strain in November 
1964.  This was apparently an acute and transitory condition 
because (a) the appellant did not seek treatment for further 
complaints of back pain until 1966; (b) physical examination 
in March 1966 was negative, so the objective findings present 
when the back strain was diagnosed in 1964 were no longer 
present; (c) examination of his spine on the separation 
examination in June 1966 was also negative; and (d) there is 
no post-service medical evidence showing treatment for back-
related symptomatology until after the appellant injured his 
back at work in 1979.

There is no competent medical nexus evidence to associate the 
currently-shown back disorder with a disease or injury during 
service.  The medical evidence does not show complaints of 
back-related symptomatology until 1979.  At that time, the 
appellant injured his back at work.  He again injured his 
back at work in 1980, thereafter undergoing surgery.  When 
seeking treatment in 1980, it was noted that the appellant 
"attributed" his problems to the work-related injury.  He 
maintains that he sought treatment for his back from several 
physicians prior to 1980, but those records are not 
available.  

The medical evidence does not show diagnosis of a chronic 
back disorder until 1980, which was approximately 14 years 
after the appellant's separation from service.  There is no 
competent evidence showing that a chronic back disorder was 
present prior to 1980.  At no time has a medical professional 
stated that the appellant's current back disorder is in any 
manner related to his military service or that it began 
during service.  In fact, medical professionals have opined 
that he is status post back surgeries secondary to work-
related accidents.  See medical records from Dr. Collins and 
Dr. Quattlebaum. 

The appellant maintains that he has experienced back pain 
"ever since" the in-service injury.  Although he alleges 
that he has received extensive treatment for his back since 
his separation from service, no medical records are available 
to substantiate his contentions.  The Board notes that on his 
initial claim for compensation filed in 1987, he listed no 
treatment for his back until 1986.  Even accepting his 
statements as representative of continuity of symptomatology, 
there is no competent medical opinion of record showing that 
any back disorder is related to any prior symptoms the 
appellant may have experienced.  Cf. Savage, 10 Vet. App. at 
497.  The mere existence of continuity of symptomatology does 
not necessarily mean that there is a nexus between the 
present disorder and the post-service symptoms as required by 
Savage.  Therefore, the Board concludes that this claim is 
not well grounded.

B.  Bronchitis

There is no evidence showing that the appellant had 
bronchitis prior to his entry into service.  He is currently 
being treated for several lung disorders, including 
bronchitis.  Therefore, there is sufficient evidence of a 
current disability, and the first element of a well-grounded 
claim has been satisfied.

The appellant's service medical records do not show treatment 
for bronchitis.  The appellant maintains that he had problems 
breathing during service and difficulty walking and 
performing his military duties.  His statements are accepted 
as true for the purpose of determining whether a well-
grounded claim has been submitted.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, these complaints are symptoms 
only and not necessarily representative of bronchitis.  The 
appellant is not a medical professional and, therefore, not 
competent to state that the symptoms he allegedly experienced 
during service were due to bronchitis. 

Even accepting that the appellant experienced certain 
symptoms during service, incurrence of a chronic disorder in 
service is not factually shown.  His service medical records 
do not show diagnosis of any chronic lung disorder, including 
bronchitis.  Although the appellant complained upon 
separation in 1966 that he had shortness of breath, there is 
no competent evidence from which the Board can conclude that 
a chronic lung disorder was, in fact, present during service.  

There is no competent medical nexus evidence to associate the 
current bronchitis with a disease or injury during service.  
The medical evidence does not show treatment for bronchitis 
until 1982, which was approximately 16 years after the 
appellant's separation from service.  There is no competent 
evidence showing that he had chronic bronchitis prior to 
1982.  At no time has a medical professional stated that the 
appellant's bronchitis is in any manner related to his 
military service or that it began during service.  In fact, 
medical professionals have opined that he has irritative 
bronchitis secondary to cigarette smoking.  See VA 
examination reports from 1987 and 1988.  The Board notes that 
the appellant has not raised a claim for service connection 
for bronchitis, or any other lung disorder, on the theory 
that it is related to cigarette smoking during service or 
nicotine dependence acquired during service.

The appellant maintains that he has experienced problems with 
his breathing "ever since" his military service.  Although 
the appellant alleges that he has received treatment for 
bronchitis since his separation from service, no medical 
records are available to substantiate his contentions.  Even 
accepting his statements as representative of continuity of 
symptomatology, there is no competent medical opinion of 
record showing that his bronchitis is related to any prior 
symptoms the appellant may have experienced.  Cf. Savage, 10 
Vet. App. at 497.  The mere existence of continuity of 
symptomatology does not necessarily mean that there is a 
nexus between the present disorder and the post-service 
symptoms as required by Savage.  Therefore, the Board 
concludes that this claim is also not well grounded.

C.  Conclusion regarding the back and bronchitis claims

The only evidence indicating that the appellant has a back 
condition and bronchitis related to his military service 
consists of his current statements.  However, he cannot meet 
his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground these claims.  The 
appellant has not alleged that any medical records exist that 
would indicate that he has a back condition or bronchitis 
that is somehow related to his military service.  The 
appellant's representative has requested that the Board 
remand this case in order to obtain the appellant's treatment 
records from Dr. Battle, who allegedly treated him between 
approximately 1966 and 1982.  However, the appellant 
testified that Dr. Battle is deceased and his records are 
unavailable.  Therefore, a remand would be pointless.

The Board notes that the appellant's representative has also 
requested that all reasonable doubt be resolved in the 
appellant's favor.  However, the "benefit of the doubt" 
rule does not apply until the claimant meets the threshold 
burden of submitting a well-grounded claim.  38 C.F.R. 
§ 3.102 clearly states that the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  The 
"benefit of the doubt" rule does not shift the initial 
burden to submit a facially valid claim from the claimant to 
VA.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  For 
the reasons discussed above, the Board concludes that the 
appellant has failed to submit well-grounded claims; 
therefore, he is not entitled to the benefit of the doubt. 

The presentation of a well-grounded claim is a threshold 
issue.  Since the appellant has not presented competent 
medical evidence that his claims for service connection for a 
back condition and bronchitis are plausible, the claims must 
be denied as not well grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There 
is no duty to assist further in the development of these 
claims, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78.

D.  Sarcoidosis

The appellant's entrance examination in 1963 did not indicate 
that he had sarcoidosis.  The initial question that must be 
resolved in this case is whether this condition preexisted 
his entry into active military service.  In this case, the 
medical evidence clearly shows that it did.  Records from 
Floyd Medical Center dated in June 1960 showed excision of an 
axillary node, with diagnosis of lymph adenopathy, probably 
due to sarcoidosis.  It was noted that the appellant was 
supposed to be inducted into the Army, but chest x-rays had 
shown lymph adenopathy, and he was rejected for service.  
Also, hospitalization records from Talmadge Memorial Hospital 
dated in 1961 showed diagnosis of pulmonary sarcoidosis based 
on chest x-ray.  It was noted that he had had a 
"suspicious" chest x-ray in 1956 and that he had been 
rejected for enlistment in the Army because of "abnormal x-
ray findings."  Medical records from Sam Howell Memorial 
Hospital indicated that chest x-rays taken in May 1963 showed 
probable sarcoidosis.

Therefore, regardless of what the appellant reported upon 
physical examination in 1963, the contemporaneous medical 
evidence clearly and unmistakably shows that his sarcoidosis 
existed prior to his entry into service, and any presumption 
of soundness upon entry into service is rebutted.  The issue, 
then, is whether the appellant's preexisting sarcoidosis was 
aggravated by his period of active military service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1999).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1999).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1999).

The medical evidence does not show that the appellant's 
sarcoidosis increased in disability during service.  
Examining the medical evidence prior to service, his 
sarcoidosis was evident on chest x-rays.  It appears that he 
was asymptomatic, as indicated in the records from Sam Howell 
Medical Center.  Examining the medical evidence during his 
period of active military service, although chest x-rays 
conducted in 1963 were reported as normal, subsequent chest 
x-rays conducted during service were compatible with 
sarcoidosis.  The service medical records show no treatment 
for complaints identified as indicative of sarcoidosis, and 
no treating physician ever indicated that the appellant's 
sarcoidosis had become active or symptomatic.  The appellant 
was not treated for his sarcoidosis during his approximately 
three years of service, and there was no objective evidence 
of disability during that time period.  Upon separation, he 
had no complaints concerning sarcoidosis, and examination 
showed no pertinent abnormalities.  Chest x-rays continued to 
show changes consistent with sarcoidosis, but it was noted 
that there was no definite evidence of active disease.  
Therefore, there is no competent evidence tending to show 
that the appellant's sarcoidosis increased in disability 
during his military service.  

Review of the post-service medical evidence also does not 
disclose any evidence of aggravation of the appellant's 
sarcoidosis.  Rather, the post-service findings support the 
conclusion that there was no increase in severity during 
service.  The overwhelming majority of the post-service 
medical evidence merely shows that the appellant's 
sarcoidosis continues to be evident on chest x-rays, often 
referred to as evidence of "old" disease, with no evidence 
of active pathology.  There is no indication that it has ever 
become active or symptomatic or that the appellant has ever 
complained of symptoms of this disease.  It has consistently 
been referred to as "history of" sarcoidosis.  The only 
indication of possible symptoms from the sarcoidosis was in 
1990 when Dr. Collins indicated that the appellant had skin 
lesions on his leg that were "probably" related to his 
sarcoidosis.  Apparently no biopsies were done to confirm 
this.  No medical professional has indicated that the 
appellant's sarcoidosis is worse as a result of his military 
service.  The appellant's contention that his sarcoidosis was 
aggravated by his military service is not competent evidence 
of increased disability.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

All of the medical evidence of record in this case pertinent 
to the manifestations of the disability prior to, during, and 
subsequent to service shows that the appellant's preexisting 
sarcoidosis underwent no increase in severity during service 
and was not aggravated by service.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for sarcoidosis.  This condition existed 
prior to the appellant's entry into active service in 1963 
and was not aggravated by his service because there is no 
competent evidence of an increase in the basic level of the 
preexisting disorder during service.  

E.  Ulcer disease

The appellant's entrance examination in 1963 did not indicate 
that he had any gastrointestinal disease.  In fact, he denied 
ever having any stomach trouble.  The initial question that 
must be resolved in this case is whether his ulcer disease 
preexisted his entry into active military service in 1963.  
In this case, the medical evidence clearly shows that it did.  
Hospitalization records from Talmadge Memorial Hospital dated 
in 1961 showed diagnosis of healed duodenal ulcer based on a 
gastrointestinal series that showed hypertrophic gastric 
mucosal fold and a deformed duodenal bulb.  It was noted that 
he had had a stomach ulcer since 1952.  The duodenal ulcer 
was healed in 1961, but records from Sam Howell Memorial 
Hospital dated in May 1963 showed that he ruptured a gastric 
ulcer.  

Therefore, regardless of what the appellant reported upon 
physical examination in 1963, the contemporaneous evidence 
clearly and unmistakably shows that his ulcer disease existed 
prior to his entry into service, and any presumption of 
soundness upon entry into service is rebutted.  The issue, 
then, is whether the appellant's preexisting ulcer disease 
was aggravated by his period of active military service.  The 
laws and regulations concerning aggravation of a preexisting 
disease are discussed above and will not be repeated here.

The medical evidence does not show that the appellant's ulcer 
disease increased in severity during service.  Examining the 
medical evidence prior to service, his ulcer disease was 
evident on x-rays, and the duodenal ulcer had ruptured just a 
few months before he entered service.  He was clearly, then, 
symptomatic, even though he denied such upon his entrance 
examination.  During his period of active military service, 
he complained of stomach-related symptomatology on several 
occasions between 1963 and 1966, and he was provided 
medication for his "history" of an ulcer.  However, despite 
his complaints, every in-service physical examination of his 
abdomen was negative.  

While stationed in Korea in 1964, the appellant was 
hospitalized for evaluation, and it was noted that despite 
medication, his ulcer disease remained "symptomatic."  The 
gastrointestinal series performed while he was hospitalized 
showed scarring and evidence of an ulcer.  The diagnosis was 
uncomplicated duodenal ulcer.  He was evaluated by the 
surgical staff, who found no indication for surgery.  It was 
noted in late May 1964 that the appellant had done well on 
medication after the period of hospitalization.  On his 
separation examination in 1966, the appellant reported having 
frequent indigestion due to his ulcer disease. 

Although the appellant was treated for his ulcer disease 
during his period of service, there is no competent evidence 
tending to show that it increased in severity during his 
military service.  Rather, he was symptomatic prior to 
service, including complications from this condition such as 
rupture of the ulcer.  He remained symptomatic during 
service, but without complications or worsening of the 
condition such that it required medical intervention beyond 
medication.

Review of the post-service medical evidence also does not 
disclose any evidence of aggravation of the appellant's ulcer 
disease.  Rather, the post-service findings support the 
conclusion that there was no increase in severity during 
service.  The post-service medical evidence merely shows that 
the appellant has continued to use medication for his ulcer 
disease.  There is no indication that he has ever had 
increased symptoms or complications.  It is likely that his 
ulcer disease has actually improved, as shown by the fact 
that upper gastrointestinal series in 1987 and 1988 showed no 
evidence of ulcer.  No medical professional has indicated 
that the appellant's ulcer disease is worse as a result of 
his military service.  The appellant's contention that his 
ulcer disease was aggravated by his military service is not 
competent evidence of increased disability.  

All of the medical evidence of record in this case pertinent 
to the manifestations of the disability prior to, during, and 
subsequent to service shows that the appellant's preexisting 
ulcer disease underwent no increase in severity during 
service and was not aggravated by service.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for this condition.  This condition 
existed prior to the appellant's entry into active service in 
1963 and was not aggravated by his service because there is 
no competent evidence of an increase in the basic level of 
the preexisting disorder during service.  


ORDER

Entitlement to service connection for a back condition, 
bronchitis, sarcoidosis, and ulcer disease is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

